ORDER
The Court having considered the Petition for Reinstatement of Sandra Lynn Reno and the response filed thereto by the *446Attorney Grievance Commission in the above-captioned case, it is this 21st day of November, 2016, hereby
ORDERED that the Clerk of the Court shall replace the name of Sandra Lynn Reno upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.